Citation Nr: 0921774	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  07-09 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement of the appellant to Department of Veterans 
Affairs (VA) death benefits based upon the legal status of 
her spouse as a "Veteran."


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 determination by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2006, a 
statement of the case was issued in November 2006, and a 
substantive appeal was received in December 2006.  A hearing 
was scheduled, but the appellant failed to report.  Thus, her 
hearing request is considered withdrawn.  See 38 C.F.R. 
§ 20.702(d) (2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant's husband had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant's husband did not have the requisite service to 
render the appellant eligible for VA death benefits.  
38 U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.9, 
3.40, 3.203 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated December 
2005 and August 2006 the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought on appeal.  The appellant was also advised 
of the types of evidence VA would assist her in obtaining as 
well as her own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in December 2005 prior to the initial unfavorable 
decision in July 2006.   

Although some of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notices were 
followed by a subsequent readjudication, in this case a 
supplemental statement of the case issued in February 2007, 
thereby curing the defective notice error.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes various 
records, including findings from the National Personnel 
Records Center, and lay evidence.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R.  § 3.159(c).  No 
additional pertinent evidence has been identified by the 
claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal.

Analysis

The appellant seeks death benefits based on her deceased 
husband's military service.  In order to qualify for the 
benefits she seeks, the appellant must establish that her 
deceased husband had qualifying service.  Controlling 
statutory law provides that only certain military service is 
considered qualifying service for such benefits.  The 
appellant claims VA benefits as the widow of a Veteran. 

"Veteran" is defined as a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A "Veteran of any 
war" is defined as any Veteran who served in the active 
military, naval or air service during a period of war.  38 
C.F.R. § 3.1(e).  Service as a Philippine Scout is included 
for pension, compensation, dependency and indemnity 
compensation (DIC) and burial allowances, except for those 
inducted between October 6, 1945 and June 30, 1947, 
inclusive, which are included for compensation benefits, but 
not for pension benefits.  Service in the Commonwealth Army 
of the Philippines from and after the dates and hours when 
called into service of the Armed Forces of the United States 
by orders issued from time to time by the General Officer, 
U.S. Army, pursuant to the Military Order of the President of 
the United States dated July 26, 1941, is included for 
compensation benefits, but not for pension benefits.  Service 
department certified recognized guerrilla service, and 
unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946) is 
included for compensation benefits, but not for pension or 
burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40(c) and 
(d).  Active service will be the period certified by the 
service department.  38 C.F.R. § 3.9 (a) and (d).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).  In addition, the United States Court of 
Appeals for Veterans Claims has held that the Secretary has 
lawfully promulgated regulations making service department 
findings "binding on the VA for purposes of establishing 
service in the U.S. Armed Forces."  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  

In November 2005, the National Personnel Records Center 
(NPRC) certified that the appellant's spouse had no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United 
States Armed Forces.  This finding is binding on VA for 
purposes of establishing service in the United States Armed 
Forces.  Spencer v. West, 13 Vet. App. 376 (2000).  Given the 
applicable statutory and regulatory provisions recited above 
and the facts of this case, the Board finds that the 
appellant does not meet the basic eligibility requirements 
for VA benefits.  Thus, the appellant's claim lacks legal 
entitlement under the applicable provisions.  As the law is 
dispositive, the claim must be denied due to the lack of 
legal entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994).


ORDER

Entitlement of the appellant to VA death benefits based upon 
the legal status of her spouse as a Veteran is not warranted.  
The appeal is denied.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


